03/09/2021


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0517

                                        DA 20-0517
                                     _________________

 JRN HOLDINGS, LLC, A LIMITED LIABILITY
 COMPANY,

                   Plaintiff and Appellant,

            v.

 DEARBORN MEADOWS LAND OWNERS
 ASSOCIATION, INC., A MONTANA NONPROFIT                              ORDER
 CORPORATION, ITS PRESIDENT, JIM BECK, ITS
 VICE PRESIDENT, PAT RACICOT, ITS
 REPRESENTATIVE OF RECORD, ART POWELL,
 AND DOES 1 - 100, CONSISTING OF ALL OTHERS
 WHO CLAIM A NON-CONSENSUAL RIGHT OF
 ACCESS ACROSS PLAINTIFF'S REAL PROPERTY,

                  Defendants and Appellees.
                                   _________________


       Appellant has filed a motion for a 14-day extension of time to file the reply brief in
the referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
April 5, 2021, within which to file his reply brief.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    March 9 2021